440 F.2d 376
John David RANKIN, Petitioner-Appellant,v.Louie L. WAINWRIGHT, etc., Respondent-Appellee.
No. 31058.
United States Court of Appeals, Fifth Circuit.
April 7, 1971.

Appeal from the United States District Court for the Middle District of Florida; Charles R. Scott, Judge.
John D. Rankin, pro se.
Earl Faircloth, Atty. Gen. of Fla., Michael J. Minerva, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966